Citation Nr: 1747763	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-57 651 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to January 31, 2015, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2000 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently returned to the VA RO in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDING OF FACT 

The Veteran has been unable to obtain and maintain substantially gainful employment due to a service-connected disability since October 23, 2014.  


CONCLUSION OF LAW

The criteria for an effective date of October 23, 2014, but not earlier, for TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she should have been assigned an earlier effective date for the grant of a TDIU.  Specifically, the Veteran has reported that she ceased working on October 23, 2014, as a result of her service-connected PTSD, and went on medical leave until her eventual termination on January 21, 2015.  

The Veteran filed a claim for service connection for PTSD in November 2014.  Prior to that claim, the Veteran was not in receipt of service-connected compensation benefits.  Based on the November 2014 claim, the Veteran was granted entitlement to service connection for PTSD, rated at 70 percent disabling, effective July 9, 2014.  Also in November 2014, the Veteran submitted VA Form 21-8940, indicating that she was unable to focus and handle the stress of her occupation as a result of her PTSD and associated depression.  At that time, the Veteran indicated that she had worked at an accounting firm since 2011, but was currently on medical leave. 

VA treatment notes from July 2014 indicated that the Veteran lost her job of three years due to disabling depressive symptoms.  The treatment provider noted that the Veteran's mood swings and depressive symptoms were so severe that she could no longer work or take care of household responsibilities.   

VA treatment notes from September 2014 through December 2014 indicated that the Veteran's symptoms had deteriorated so rapidly that she began seeking treatment approximately once per week.  The treatment provider noted the Veteran's difficulty concentrating at work, depression, irritability, and anxiety.  On October 29, 2014, just a few days after being placed on medical leave from work, the Veteran's mood was noted as melancholic and anxious by her treatment provider.  The Veteran communicated that she felt as though everything was falling apart and that she could not concentrate at work.  The Veteran reported that she called her employer and attempted to work from home but was unable to pull herself together enough to complete any tasks.  In December 2014, after the passing of her father, the treatment provider noted that the Veteran's previous depressive symptoms had worsened drastically due to the vulnerability of her father's death.  The Veteran reported at that time that her job situation was adding more stress to her and she did not know if she could return.  

In November 2014, the Veteran's treating physician completed a questionnaire regarding her mental health to submit to her employer.  The treatment provider indicated that the Veteran's period of incapacity began on October 23, 2014, and the end date was indefinite.  The Veteran was noted to be incapacitated and functionally impaired both interpersonally and occupationally.  The treatment provider also indicated that it was necessary for the Veteran to be absent from work during flare-ups and treatment was necessary at least 2 to 4 times per month. 

Evidence of record indicated that the Veteran filed for benefits with the Social Security Administration (SSA) in April 2015.  The Veteran detailed the same information provided above, citing her inability to work as due to her service-connected PTSD.  SSA found the Veteran unemployable due to her mental health disability, retroactive to October 23, 2014.  While a finding of unemployability by SSA is relevant evidence which needs to be weighed and evaluated, it is not dispositive of the issue.  SSA and VA each has its own law and regulations to consider in making such a determination.  Therefore, a finding of unemployability by SSA is not binding on VA.  Faust v. West, 13 Vet. App. 342 (2000).   

However, it is evident from the evidence of record that the Veteran's mental health disability became incapacitating beginning October 23, 2014.  Not only was she unemployable by SSA standards, she had been on medical leave which was deemed necessary by her treatment provider beginning October 23, 2014.  The Board notes that while the Veteran was technically on her company's payroll until January 21, 2015, she was unable to work beginning October 23, 2014, which is an assertion corroborated by medical evidence of record.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that an effective date of October 23, 2014, but not earlier, for grant of entitlement to a TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 


ORDER

An effective date of October 23, 2014, but not earlier, for the grant of entitlement to a TDIU is granted. 




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


